ALD-173                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-1032
                                       ___________

                                    CONSPIRATORS

                                             v.

                               DR. CHANDAN S. VORA,
                                           Appellant

                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. Civil No. 09-00275)
                      District Judge: Honorable Gustave Diamond
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 28, 2011
          Before: SCIRICA, HARDIMAN AND VANASKIE, Circuit Judges

                              (Opinion filed: May 18, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Dr. Chandan S. Vora appeals from the orders of the United States District Court

for the Western District of Pennsylvania denying her motion to file a motion for re-

hearing of the court’s prior order dismissing her petition for removal.
       Dr. Vora filed a petition for removal, which the District Court dismissed for lack

of jurisdiction and as otherwise frivolous under 28 U.S.C. § 1915(e)(2)(B). This Court

dismissed Dr. Vora’s appeal under § 1915(e)(2)(B). Conspirators v. Vora, C.A. No. 09-

4608 (3d Cir. Mar. 4, 2010). On November 22, 2010, Dr. Vora filed a motion for an

extension of time to file a motion for re-hearing of the District Court’s dismissal of her

removal petition, which the District Court denied as moot in light of our judgment

dismissing Dr. Vora’s related appeal, and pursuant to a pre-filing injunction issued in

2008. See In re Chandan S. Vora, Misc. No. 08-mc-00104 (W.D. Pa. Oct. 21, 2008)

(prohibiting Dr. Vora from filing “any motions and pleadings and other documents in

cases that have been dismissed and closed by the district court and that subsequently have

been appealed” to this Court). Dr. Vora filed this timely appeal.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Upon de

novo review of the record and careful consideration of Dr. Vora’s notice of appeal and

other submissions, we conclude that there is no substantial question presented on appeal

and that summary action is warranted. See LAR 27.4 and I.O.P. 10.6. We need not

decide whether the pre-filing injunction comports with Abdul-Akbar v. Watson, 901 F.2d

329, 333 (3d Cir. 1990). Assuming without deciding that the pre-filing injunction does

not apply here, the District Court properly denied Dr. Vora’s motion for an extension of

time as moot based on our dismissal of her appeal of the same court order upon which

she ultimately sought a rehearing.

       Accordingly, we will summarily affirm the District Court judgment.
                                              2